
	
		II
		Calendar No. 970
		110th CONGRESS
		2d Session
		S. 2321
		[Report No. 110–465]
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2007
			Mr. Lieberman (for
			 himself, Ms. Collins, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			September 16, 2008
			Reported by Mr.
			 Lieberman, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the E-Government Act of 2002 (Public Law
		  107–347) to reauthorize appropriations, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the E-Government Reauthorization Act
			 of 2007.
		2.Reauthorization
			 of Appropriations
			(a)In
			 generalThe E-Government Act of 2002 (Public Law 107–347) is
			 amended—
				(1)in section
			 204(b), by striking 2007 and inserting
			 2012;
				(2)in section
			 207(g)(5)(B), by striking and 2007 and inserting through
			 2012;
				(3)in section
			 213(h)(3), by striking 2007 and inserting
			 2012;
				(4)in section
			 216(f), by striking 2007 and inserting 2012;
			 and
				(5)in section 401,
			 by striking 2007 and inserting 2012.
				(b)Information
			 SecuritySection 3548 of title 44, United States Code, is amended
			 by striking 2007 and inserting 2012.
			(c)E-Government
			 FundSection 3604(g)(1)(E) of title 44, United States Code, is
			 amended by striking fiscal year 2007 and inserting fiscal
			 years 2007 through 2012.
			(d)Information
			 technology exchange programSection 3702(d) of title 5, United
			 States Code, is amended by striking the end of the 5-year period
			 beginning on the date of the enactment of this chapter and inserting
			 September
			 3130,
			  2012.
			(e)Computer
			 standards programSection 20(f) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278g–3) is amended by striking
			 2003, 2004, 2005, 2006, and 2007 and inserting 2003
			 through 2012.
			3.Best practices
			 for privacy impact assessmentsSection 208(b)(3) of the E-Government Act of
			 2002 (44 U.S.C. 3501 note) is amended—
			(1)in subparagraph
			 (B), by striking and at the end;
			(2)in subparagraph
			 (C), by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(D)develop best
				practices for agencies to follow in conducting privacy impact
				assessments.
					.
			4.Improving
			 searches of Government documents on the worldwide web
			(a)FindingsCongress
			 finds that—
				(1)members of the
			 public and governments commonly rely on commercial search engines to locate
			 relevant information on the worldwide web, including information made available
			 by government agencies; and
				(2)some Federal
			 agencies have not taken actions to make all of the information available
			 through their websites readily accessible to commercial search engines.
				(b)Searchability
			 of government websitesSection 207(f) of the E-Government Act of
			 2002 (44 U.S.C. 3501 note) is amended by adding at the end the
			 following:
				
					(4)Searchability
				of government websites
						(A)Functions of
				the Director
							(i)GuidelinesNot
				later than 1 year after the date of enactment of the
				E-Government Reauthorization Act of
				2007, the Director shall promulgate guidance and best practices
				to ensure that publicly available online Federal Government information and
				services are made more accessible to external search capabilities, including
				commercial and governmental search capabilities. The guidance and best
				practices shall include guidelines for each agency to test the accessibility of
				the websites of that agency to external search capabilities.
							(ii)ReviewThe
				Director shall ensure periodic review of any guidance and best practices
				promulgated under clause (i) to ensure that the guidance and best practices are
				consistent with any advances made in information technology.
							(iii)ReportsThe
				Director shall report annually to Congress, through the report established
				under section 3606 of title 44, United States Code, on—
								(I)the progress of
				agencies with the guidance promulgated under clause (i); and
								(II)the results of
				the testing by agencies.
								(B)Agency
				functions
							(i)ComplianceEffective
				on and after 2 years after the date of enactment of the
				E-Government Reauthorization Act of
				2007, each agency shall ensure compliance with any guidance
				promulgated under subparagraph (A).
							(ii)ReportsEach
				agency shall report annually to the Director, in the report established under
				section 202(g), on—
								(I)the use of best
				practices and progress of that agency with the guidance promulgated under
				subparagraph (A); and
								(II)the results of
				the testing by that
				agency.
								.
			5.Providing agency
			 E-Government reports to CongressSection 3606(b) of title 44, United States
			 Code, is amended by striking paragraph (1) and inserting the following:
			
				(1)the reports
				submitted by agencies to the Director under section 202(g) of the E-Government
				Act of 2002, and a summary of the information reported by the
				agencies;
				.
		
	
		September 16, 2008
		Reported with an amendment
	
